Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite a system and a method. Thus, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea that is a method of organizing human activities  in the form of managing personal behaviors. Using claim 1 as a representative example that is applicable to claim 11, the abstract idea is defined by the elements of:
a sensor for detecting a first value associated with a real-time water flow rate through the first water system; 
a data storage device for storing information associated with a plurality of water events; and 
a processor for comparing the first value with the stored information so as to determine whether one or more water event has occurred, wherein the first value is measurement of a field associated with a flow meter of the first water system, and wherein each water event is associated with at least one of a water consumption event or a water loss event.  
The above limitations are reciting a method of organizing human activity because the claim is reciting concepts relating to the managing personal behavior by way of monitoring water consumption and providing information with regard to water loss or waste. MPEP 2106.04. Applicant’s Specification notes “it would be beneficial to have a system and method for decreasing water demand, such as by assisting individuals to conserve water.” [Specification, 0004]. Applicant’s Specification further points out the benefit of providing users with assistance to conserve water. 
it would be beneficial to ATTORNEY DOCKET NO. 962302-1NPAhave a system for and methods of providing consumers with timely and precise information associated with water usage. Furthermore, it would be beneficial if the information was provided in such a way so as to motivate individuals and companies to implement and/or continue conservation efforts. 

Specification [0005-06]. Claim 18 recites substantially similar claim elements. In particular, Claim 18 recites:
detecting a first field fluctuation associated with a real-time water flow rate through a first water system; 
comparing the detected fluctuation with a plurality of fingerprints associated with a plurality of respective water events; 
determining the occurrence of one or more water events based on the comparing step; and 
determining a volume of water consumed for the one or more water events, wherein the first field fluctuation is associated with a flow meter of the first water system, and wherein each water event is associated with at least one of a water consumption event or a water loss event.
The additional elements of claims 1 and 11 amount to:
a sensor detecting data in real time;
a data storage device;
a processor;
and a flow meter.
The additional elements of claim 18 amounst to:
	real-time data collection; and
	a flow meter.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional limitations do not amount to more than an instruction for one to practice the abstract idea using a computer (MPEP 2106.05(f)).

With respect to the use of a processor and storage device, the claim is simply instructing one to practice the abstract idea by using a generically recited computing system to perform steps that define the abstract idea. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application, see MPEP 2106.05(f). With respect to the sensors collecting data in real time and the flow meter, the examiner considers this to be a link to generic computing technology, as this is simply an instruction to gather usage data using generic sensors and flow meters in their typical sense (link to particular technological environment). Applicant’s Specification describes the sensors as any sensor now known or later developed that is capable of detecting a field. [0041]. Therefore, because the abstract idea is not integrated into a practical application, the claims is/are found to be directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation to computer implementation (processors and data storage) does not amount to more than simply instructing one to practice the abstract idea by using a computing device to perform steps that define the abstract idea. This does not provide significantly more to the claim, see MPEP 2106.05(f). The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further analysis is required. 
With respect to the dependent claims, the examiner considers the dependent claims to be reciting the same abstract idea that was found for claims 1,11 and 18 for the same reasons set forth by the examiner for the independent claims. These limitations are just serving to further define the same abstract idea. The fact that the processor is configured to perform the claimed limitation is an additional limitation that is instructing one to implement the abstract idea using computers, as has already been addressed by the examiner for other limitations. See MPEP 2106.05(f). Nothing is claimed that appears to provide a practical application of the abstract idea and/or that amounts to significantly more.
Therefore, the claims noted above are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that has not been integrated into a practical application and that does not recite significantly more.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the method of claim 18, further comprising determining a reliability factor associated with the determination step.  The examiner is unable to ascertain the metes and bounds of the claimed invention because it is unclear as to what determining step applicant is referring to. There is a determining the occurrence step and a determining volume step. Which step is the reliability factor associated with?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 18, 3, 5, 6, 7, 8, 12, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(2)(2) as being anticipated by O’Keeffe et al.,(US 9,429,453).
Although directed to different statutorily-outlined embodiments, the limitations/elements in the body of the system claims are substantially similar in scope and are rejected together for efficiency. For the purpose of examination, the prior art citations are applied to the language for the monitoring system embodiment of claims 1 and 8.
Claims 1 and 11: O’Keeffe describes a monitoring/reporting system and method for monitoring water usage associated with a first water system, the monitoring system comprising: 
a sensor for detecting a first value associated with a real-time water flow rate through the first water system [fig. 1];[Col, 6, lines 4-25] (describes real-time monitoring of water flow rate to monitor water events using sensors); 
a data storage device for storing information associated with a plurality of water events [Fig. 1]; [Col. 7, lines 4-23] (describes data store device for storing data); and 
a processor for comparing the first value with the stored information so as to determine whether one or more water event has occurred, wherein the first value is measurement of a field associated with a flow meter of the first water system [fig. 1];[Col, 6, lines 4-25] (describes real-time monitoring and comparing of water flow rate to monitor water events using sensors);[Col. 4, lines 1-37](describes the comparing of values to stored information to determine events that have occurred); [Col. 7, lines 24-30] (describes electric field).


Claim 18: O’Keeffe describes a method of tracking water consumption, the method comprising: 
detecting a first field fluctuation associated with a real-time water flow rate through a first water system[fig. 1];[Col, 6, lines 4-25] (describes real-time monitoring of water flow rate to monitor water events using sensors); [Col. 7, lines 24-30] (describes electric field);; 
comparing the detected fluctuation with a plurality of fingerprints associated with a plurality of respective water events; determining the occurrence of one or more water events based on the comparing step [fig. 1];[Col, 6, lines 4-25] (describes real-time monitoring and comparing of water flow rate to monitor water events using sensors);[Col. 4, lines 1-37](describes the comparing of values to stored information to determine events that have occurred); The information stored is interpreted by the examiner to constitute “water event fingerprints” as claimed in the method claim of claim 18. The Specification describes the term “fingerprint” as the following:
one or more data storage device containing historical information associated with the monitoring device, such historical information relating to one or more water event previously recorded and/or predicted for the system. In some embodiments, each water event creates a unique fluctuation such that the system of the present invention is capable of determining the occurrence of a water event based on field fluctuation information associated with the water event (i.e. a "fingerprint" of the one or 
more water event). 


(Specification, [0003]). Thus, the “fingerprint” is just a collection of historical data relating to one or more events. 
 and 
determining a volume of water consumed for the one or more water events [Col. 2, lines 1-25] (describes determining volume of flow for events), wherein the first field fluctuation is associated with a flow meter of the first water system, and wherein each water event is associated with at least one of a water consumption event or a water loss event [Col. 3, lines 1-67] (describes associating flow data, including volume with events).
Claim 3. O’Keeffe describes The monitoring system of claim 1, wherein each water event is associated with at least one of a water consumption event or a water loss event [Col. 2, lines 1-25] (describes associating event with water consumption or loss data).  
Claim 5. O’Keeffe describes The monitoring system of claim 3, wherein each water loss event is selected from a list comprising a small water leak, a broken water line, and a leaking toilet [Col. 12, lines 55-67].  
Claim 6. O’Keeffe describes The monitoring system of claim 3, wherein at least one water consumption event is associated with a specific fixture, the specific fixture being selected from a list comprising a sink 4821-4510-7368.246ATTORNEY DOCKET NO. 962302-1NPA faucet, a bath faucet, a shower head, a toilet, an exterior faucet, a sprinkler, and an irrigation valve [Col. 2, lines 1-24];[Col. 9, lines 1-60- Col. 10, lines 1-29](describes water consumption events associated with specific fixtures including sink faucets, shower heads, etc.).  
Claim 7. O’Keeffe describes The monitoring system of claim 1, wherein the processor is configured to determine a performance level of a specific fixture associated with the first value. [Col. 13, lines 9-27] (describes determining issues with specific fixtures based on water events, issues being interpreted to encompass performance level).
Claim 8. O’Keeffe describes The monitoring system of claim 7, wherein the system is configured to detect a mal- adjusted fixture [Col. 1, lines 37-45] (describes performing a cost-benefit analysis to determine if fixtures need to be replaced, as they are not energy efficient); [Col. 13, lines 10-45].  
Claim 12. O’Keeffe describes The reporting system of claim 11, wherein the system is configured to provide an indication to a user when water consumption for a specific water event has exceeded an allowable threshold value for the specific event [Fig. 3] (describes alerts for threshold exceeded events); [Col. 8, lines 1-45] (describes shower and volume threshold); .  
Claim 13. O’Keeffe describes The reporting system of claim 12, wherein the water event is a shower, wherein the allowable threshold value is a predetermined volume of water, and wherein the indication includes a light positioned within view of a person in the shower. [Col. 3, lines 25-67] (describes volume thresholds);[Col. 9, lines 1-10] (Describes a flashing light for viewer to view).
Claim 14. O’Keeffe describes The reporting system of claim 12, wherein providing the indication comprises sending information to an application on a mobile device [Col. 12, lines 44-67] (describes providing data to application on mobile device).  
Claim 16.O’Keeffe describes The reporting system of claim 11, wherein the system is configured to compare water usage of the first water system with water usage associated with a plurality of additional water systems. [Col. 13, lines 55-67]; [Col. 14, lines 1-47] (describes commercial setting with different systems being analyzed). 
Claim 17. O’Keeffe describes The reporting system of claim 11, wherein the system is configured to provide a fixture- by-fixture report of water usage associated with the first water system over a first period of time.[Col. 14, lines 1-16] (describes fixtures named individually for reporting, “the shower in Room 222”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al.,(US 9,429,453), as applied to claim 1 and 18 in view of Poojary et al., (US 2018/0230681).
Claim 2.While O’Keeffee describes a field [Col. 7, lines 24-30] (describes electric field), O’Keeffe does not expressly describe the monitoring system of claim 1, wherein the field is a magnetic field.
However, Poojary teaches that it was known in the art, on the effective filing date, to utilize magnetic water flow sensors using a magnetic field. [ 0085] (describes “In one non-limiting example, the water meter (103) may be an ultrasonic water meter which uses one or more ultrasonic transducers to determine the volume of water passing through the meter. Other non-limiting examples of the water meter include velocity water meter and electromagnetic water meter”).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to modify the water meter, as described in O’Keeffe, such that it is an electromagnetic water meter for monitoring water consumption and usage, as described in Poojary. Such modification would have been obvious since there are only a finite number of water meters and use of the magnetic meter would have resulted in predictable results (i.e., accurate data collection).
Claim 4. O’Keeffe describes The monitoring system of claim 3, wherein at least one water consumption event is associated with a specific appliance, the specific appliance being selected from a list comprising a dishwasher, a laundry machine, and an ice maker [Col. 3, lines 59-67-Col. 4, lines 1-10). While O’Keeffe describes events associated with specific appliances, the appliances expressly described in O’Keeffe are not listed as  a dishwasher, a laundry machine, and an ice maker.
However, Poojary describes monitoring water consumption events for specific appliances including sinks, washing machines, dishwashers and other “grey water” appliances, which includes ice makers. [0108] (describes “In some example embodiments, the collector unit (107) may be integrated with a grey water management system (127). As such, the grey water or sullage is all wastewater generated in households or office buildings from streams without fecal contamination. The grey water management system (127) manages water from all streams except for the wastewater from toilets. Examples of sources of grey water include, sinks, showers, baths, clothes washing machines or dish washers. In some example embodiments, the collector unit (107), collects grey water data from the grey water management system”).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to modify the types of water usage devices monitored, as described in O’Keeffe, such that additional water usage devices are monitored for their water consumption and usage, including “grey water systems” as described in Poojary. Such modification would have been obvious since there are only a finite number of water usage devices and monitoring of all those devices used by consumers would have resulted in predictable results (i.e., improved data collection).

Claim 9.  While O’Keeffe describes the monitoring system of claim 7, wherein the system is configured to detect a mal- adjusted fixture [Col. 1, lines 37-45] (describes performing a cost-benefit analysis to determine if fixtures need to be replaced, as they are not energy efficient); [Col. 13, lines 10-45].  O’Keeffe does not expressly describe wherein the system is configured to calculate waste associated with a mal-adjusted fixture.  Poojary, however describes determining wasted water associated with a leak. [Fig. 5B];[0096] (describes detecting a running toilet and measuring water loss).
It would have been obvious to one of ordinary skill in the art to combine mal-adjusted fixture detection element of O’Keeffe with the waste measurement process of Poojary, since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by measuring the water loss of the leaking fixture to determine concrete data for usage by the system).
Claim 19. Pooray describes the method of claim 18, further comprising determining a reliability factor associated with the determination step.  [0121] (describes verifying that an event actually occurred by requesting verification on a mobile app).
It would have been obvious to one of ordinary skill in the art to combine mal-adjusted fixture detection element of O’Keeffe with the verification method of Poojary, since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by requesting verification of event, therefore increasing reliability of system data).

Claim 20. The method of claim 18, further comprising determining waste associated with each water event. [Fig. 5B];[0096] (describes detecting a running toilet and measuring water loss).
It would have been obvious to one of ordinary skill in the art to combine mal-adjusted fixture detection element of O’Keeffe with the waste measurement process of Poojary, since the combination is no more than a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,406 (2007). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by measuring the water loss of the leaking fixture to determine concrete data for usage by the system).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al.,(US 9,429,453) and Poojary et al., (US 2018/0230681), as applied to claim 9, and in further view of Property owners installing water-efficient toilets see quicker roi, increased sustainability. Blog [online]. Niagra Corp, 2017 [retrieved on 2022-06-06]. Retrieved from the Internet: <URL: https://niagaracorp.com/news/property-owners-installing-water-efficient-toilets-see-quicker-roi-increased-sustainability/>.

Claims 10. O’Keeffe does not expressly describe the monitoring system of claim 9, wherein the system is configured to calculate a return on investment associated with replacing or repairing a mal-adjusted fixture. While the combination of O’Keeffe and Pooray describes determining wasted water associated with a leak. [Fig. 5B];[0096] (describes detecting a running toilet and measuring water loss), the combination does not expressly describe calculating an ROI associated with fixing or repairing the leak. 
However, NiagraCorp teaches that it was known in the art, on the effective filing date, to calculate a return on investment associated with repairing or replacing inefficient toilets with new, more efficient toilets.
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to incorporate into O’Keeffe and Poojary, which teaches the concept of repairing or replacing inefficient or broken water usage devices to optimize water consumption, with the concept of providing users with tools to calculate ROI for replacing or repairing those devices wasting water. Such combination would have been obvious for the expected benefit of eliminating waste and permitting users to realize cost savings. Such combination would have been obvious since the claimed combination is merely one of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe et al.,(US 9,429,453) as applied to claim 11, and in further view of Property owners installing water-efficient toilets see quicker roi, increased sustainability. Blog [online]. Niagra Corp, 2017 [retrieved on 2022-06-06]. Retrieved from the Internet: <URL: https://niagaracorp.com/news/property-owners-installing-water-efficient-toilets-see-quicker-roi-increased-sustainability/>.

Claims 15. O’Keeffe does not expressly describe the reporting system of claim 11, wherein the system is configured to report a return on investment associated with replacing or repairing a mal-adjusted fixture. While O’Keeffe describes determining water events for water usage devices [fig. 1];[Col, 6, lines 4-25] (describes real-time monitoring and comparing of water flow rate to monitor water events using sensors);[Col. 4, lines 1-37](describes the comparing of values to stored information to determine events that have occurred); the reference does not expressly describe calculating an ROI associated with fixing or repairing the event which caused a water event in terms of water loss. 
However, NiagraCorp teaches that it was known in the art, on the effective filing date, to calculate a return on investment associated with repairing or replacing inefficient toilets with new, more efficient toilets.
It would have been obvious to one having ordinary skill in the art, on the effective filing date, to incorporate into O’Keeffe, which teaches the concept of performing maintenance on inefficient or broken water usage devices to optimize water consumption, with the concept of providing users with tools to calculate and report ROI for replacing or repairing those devices wasting water. Such combination would have been obvious for the expected benefit of eliminating waste and permitting users to realize cost savings. Such combination would have been obvious since the claimed combination is merely one of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689